UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6223


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BROOKS JAMES TERRELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:99-cr-00610-HMH-1; 7:12-cv-00234-HMH)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brooks James Terrell, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brooks      James    Terrell         seeks       to    appeal        the    district

court’s    order      construing         his    motion      to       amend     his       previously

filed     28    U.S.C.A.       § 2255       (West         Supp.       2011)     motion          as     a

successive § 2255 motion, and dismissing it on that basis.                                           The

order is not appealable unless a circuit justice or judge issues

a    certificate        of    appealability.               28    U.S.C.        § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the     merits,     a    prisoner         satisfies          this    standard        by

demonstrating         that     reasonable           jurists          would     find       that       the

district       court’s       assessment        of    the    constitutional                claims     is

debatable      or     wrong.        Slack      v.    McDaniel,          529    U.S.        473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Terrell has not made the requisite showing.                                    Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with     oral    argument        because          the    facts        and    legal

                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3